Name: Commission Regulation (EEC) No 1575/78 of 6 July 1978 amending Regulation No 785/67/EEC on the buying in of olive oil by intervention agencies
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 185/34 Official Journal of the European Communities 7 . 7 . 78 COMMISSION REGULATION (EEC) No 1575/78 of 6 July 1978 amending Regulation No 785/67/EEC on the buying in of olive oil by interven ­ tion agencies THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 ' on the establishment of a common organization of the markets in oils and fats ('), as last amended by Regulation (EEC) No 1419/78 (2 ), and in particular Article 11 (5) thereof, Whereas in these circumstances, in order to limit the risk of fraud, oil should not be admitted to interven ­ tion except at a stage that will guarantee that it has not been subjected to special treatment of any kind ; whereas this may be attained by restricting the right to offer olive oil for intervention to producers ; whereas a definition of 'producers of olive oil ' must consequently be laid down in Commission Regulation No 785/67/EEC of 30 October 1967 on the buying in of olive oil by intervention agencies (5 ), as last amended by Regulation (EEC) No 503/78 ; Whereas the Annex to Regulation No 785/67/EEC sets out the price increases and reductions to be used to adjust the buying-in price in accordance with the value of the particular quality of oil offered for inter ­ vention ; Whereas experience has shown that certain variations have occurred in the price differences recorded on the market between different qualities of oil ; whereas consequently the Annex to the said Regulation should be amended to take account of these variations ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Oils and Fats, Whereas in certain regions of the Community it has been noted over the past few months that virgin olive oil , extra, of 0-6 ° or less acidity is being sent into inter ­ vention ; whereas at the same time the market prices of that quality of olive oil are at the level of the market target price ; Whereas , according to certain information , the oil sent into intervention in certain cases may not be oil which has naturally the characteristics of virgin olive oil , extra, of 0-6 ° acidity but may have been given these characteristics by means of special processing techniques ; HAS ADOPTED THIS REGULATION : Whereas, in order to reduce the advantage of offering virgin olive oil , extra, of 0-6 ° acidity for intervention , pending the development of a method of analysis that could be used to guarantee the quality of oil presented for intervention , it was specified in Commission Regu ­ lation (EEC) No 503/78 of 9 March 1978 amending Regulation No 785/67/EEC on the buying in of olive oil by intervention agencies (3 ), as last amended by Regulation (EEC) No 1 507/78 (4), that until 31 July 1978 the price increase fixed for virgin olive oil , extra, of 1 ° acidity should be applied to virgin olive oil , extra, of 0-6 ° acidity ; Article 1 The first paragraph of Article 2 of Regulation No 785/ 67/EEC is amended to read as follows : 'Article 2 Olive oil originating in the Community and meeting the requirements set out in Article 1 may be offered to the intervention agency by any natural or legal person who proves to the satisfac ­ tion of the intervention agency that he is its first owner.' Whereas it is clear, in view of the difficulties encoun ­ tered by researchers in developing a satisfactory method of analysis, that no method will be available for use in the near future ; (!) OJ No 172, 30 . 9 . 1966, p . 3025/66 . (2 ) OJ No L 171 , 28 . 6 . 1978 , p. 8 . (3) OJ No L 68 , 10 . 3 . 1978 , p. 17 . (4 ) OJ No L 178 , 1 . 7 . 1978 , p. 46 . (5 ) OJ No 264, 31 . 10 . 1967, p . 11 . 7. 7 . 78 Official Journal of the European Communities No L 185/35 Article 2 Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply, with the exception of Article 2, from 1 August 1978 . The Annex to Regulation No 785/67/EEC is replaced by the Annex to this Regulation . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 July 1978 . For the Commission Finn GUNDELACH Vice-President ANNEX Description and quality as defined in the Annex to Regulation No 136/66/EEC (the degree of acidity represents the free fatty acid content, expressed as grams of oleic acid per 100 grams of oil) Price increase u.a/ 100 kg Price reduction u.a./ 100 kg Virgin olive oil , extra : 0.6 ° or less acidity 28 Virgin olive oil , extra : more than 0.6 ° up to and including 1 ° acidity 16  Virgin olive oil , fine 10 Virgin olive oil , semi-fine   Virgin olive oil , lampante 1 ° 5 Virgin olive oil , lampante 8 ° 12 Other virgin olive oils, lampante :  More than 1 ° , up to and including 8 ° acidity  More than 8 ° acidity Reduction increased by 0.1 0 u.a . for each additional tenth of a degree of acidity Reduction increased by 0.1 4 u.a . for each additional tenth of a degree of acidity Olive oil from olive residues, 5 ° acidity 56 Other olive oils from olive residues Reduction increased or decreased by 0.10 u.a . for each tenth of a degree by which the acidity increases or decreases